ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_06_EN.txt.    DISSENTING OPINION OF JUDGE AD HOC MAHIOU

 ranslation]

Human rights violations — Arrest and detention of 1988-1989 — Admissibil-
 of the claim — New claim — Late claim — Claim implicit in the Application
 Claim arising out of the subject-matter of the Application — Jurisprudence
the Court.
Congolese company law and the specific characteristics of the companies in
ich Mr. Diallo is the sole shareholder — Mr. Diallo’s rights and rights of the
mpanies — Mr. Diallo’s direct rights as associé — Rights of the associé in the
 nagement and operation of the companies — Right to take part in general
etings — Rights of the associé relating to the gérance — Right of oversight
d control — Right to liquidate the companies and right to the remaining
 ets — Issue of indirect expropriation — Right to reparation.

While subscribing to many of the conclusions reached by the Court in
e present case, I nevertheless remain unconvinced by both the conclu-
 ns adopted and the reasoning relied on to justify them in respect of the
 o most important points, those concerning, first, the admissibility of
e claim relating to Mr. Diallo’s arrest and detention in 1988-1989 and,
cond, the violation of Mr. Diallo’s rights as associé in Africom-Zaire
 d Africontainers-Zaire. My reasons for being unable to join the Court
  these points therefore call for an explanation.


 ADMISSIBILITY OF THE CLAIM RELATING TO MR. DIALLO’S ARREST AND
                     DETENTION IN 1988-1989
 After considering the question of the admissibility of Guinea’s claim
 ating to Mr. Diallo’s arrest and detention in 1988-1989, the Court
kes the view that it is a new claim which does not satisfy the conditions
quired for it to be included in the proceedings instituted in 1998 ; the
ourt concludes that the claim is inadmissible because it was raised late
aragraph 47 of the Judgment). I cannot subscribe to that finding and
main unconvinced by the reasoning on which it is based, because it
 ies on a very rigid interpretation and overly formalistic application of
e Court’s jurisprudence.

It is true that the facts concerning the arrest and detention of 1988-
89 are not referred to or described in the Application instituting pro-
edings of 28 December 1998, or in the document annexed thereto ; they
e only formally introduced for the first time in the Observations of the
 public of Guinea (hereinafter “Guinea”) of 7 July 2003 on the prelimi-
ry objections raised by the Democratic Republic of the Congo (here-

                                                                          177

after the “DRC”). Those same facts are subsequently reiterated in
uch greater detail in Guinea’s Reply of 19 November 2008, which
 tes, moreover, that they “inarguably figure among the wrongful acts
r which Guinea is seeking to have the Respondent held internationally
 ponsible”. Therefore, they constitute an additional claim, and it must
  determined whether or not such a claim could be entertained by the
ourt.
 As we know, under the Court’s jurisprudence all new claims are not
 o facto inadmissible, since “the mere fact that a claim is new is not in
elf decisive for the issue of admissibility” (case concerning Territorial
 d Maritime Dispute between Nicaragua and Honduras in the Caribbean
 a (Nicaragua v. Honduras), Judgment, I.C.J. Reports 2007 (II),
 695, para. 110) ; jurisprudence accepts a new claim as admissible if it
 isfies either of the following two conditions :
  it is implicit in the Application (Temple of Preah Vihear (Cambodia
  v. Thailand), Merits, Judgment, I.C.J. Reports 1962, p. 36) ; or
  it arises directly out of the question which is the subject-matter of the
  Application (Fisheries Jurisdiction (Federal Republic of Germany v.
  Iceland), Merits, Judgment, I.C.J. Reports 1974, p. 203, para. 72 ;
  Certain Phosphate Lands in Nauru (Nauru v. Australia), Preliminary
  Objections, Judgment, I.C.J. Reports 1992, p. 266, para. 67).
 The rationale behind this two-prong test is quite simply the need to
 ablish a sufficiently close link between the subject-matter of the dis-
 te, as defined in the Application, and the additional claim, in order to
sure the sound administration of justice and to respect the rights of the
her party to the case, as well as those of third States. The Court has
 eady had occasion to state that it “cannot, in principle, allow a dispute
ought before it by application to be transformed by amendments in the
bmissions into another dispute which is different in character” (Société
  mmerciale de Belgique, Judgment, 1939, P.C.I.J., Series A/B, No. 78,
 173).
 What are the content and subject-matter of the Application in the
esent case ? In the above-mentioned Application of 28 December 1998,
 s said in the following, very brief terms that Mr. Diallo was “unjustly
 prisoned by the authorities of the Democratic Republic of the
ongo . . . despoiled of his sizable investments, businesses, movable and
 movable property and bank accounts, and then expelled from the
untry”.
 It can be seen, therefore, that the Application gives a somewhat vague
count of the imprisonment and despoilment suffered by Mr. Diallo,
thout referring to any specific act. In other words, the content and subject-
atter of the initial Application stricto sensu are set out using broad and
neral terms which can cover any act of imprisonment or despoilment,
thout specifying a date. In addition, it is important to note that there
 also no reference to the arrest and detention of 1995-1996, which are
e only facts accepted in this Judgment of the Court as the basis for

                                                                         178

uinea’s claim. If we confine ourselves to the Application stricto sensu,
hich, as the Court notes, contains “a succinct statement of the subject
  the dispute” (paragraph 1 of the Judgment), there is no mention of
 her the events of 1988-1989 or those of 1995-1996 and therefore, at this
  ge, the two sets of events are on a par with one another from the point
  view of procedure and their status.
 It is true that the events of 1995-1996 are referred to and described in
e document annexed to Guinea’s Application, which sets out the facts
 derlying the dispute, the legal grounds and Guinea’s claims, whereas
e events of 1988-1989 are not, along with a number of other events
hich were only raised in the subsequent stages of the proceedings, and
hich were nonetheless accepted by the Court. The arrest, detention and
pulsion of 1995-1996 are invoked because they form and illustrate the
 t — and ultimate — stage of a process which started at the end of the
 80s and continued until the expulsion in January 1996. The violations
  Mr. Diallo’s rights form part of a continuum of wrongful acts which
curred over this entire period, and there was hardly a need to list and
tail each of these in the initial claim, since they would have to be
scribed in the subsequent proceedings.

 Thus, the facts relating to 1988-1989 did not transform the subject-
atter of the dispute defined in the Application, and the question
bmitted to the Court for decision remains the same : was Mr. Diallo
 justly imprisoned and expelled by the DRC authorities, in violation
  both the rules deriving from Congolese domestic law and the inter-
 tional rules binding on the DRC, following attempts to recover the
 bts owing to his companies ?
 Admittedly, there are certain apparent differences between the legal
 ses on which the imprisonment of 1988-1989 and that of 1995-1996
  re carried out : as the Court notes, the first is purportedly based on a
 minal investigation — which, incidentally, proved to be unfounded
 whereas the second is formally based on an administrative procedure
 th a view to expulsion (paragraph 43 of the Judgment). However, as
on as we look beyond appearances and study the facts more closely,
 ngs take on a different light in terms both of the reason for the impris-
 ment and of the procedure adopted.
 The real motive for both imprisonments is the same : to impede Mr. Dia-
 , or prevent him from recovering the debts which were owing to him
    a certain number of Congolese State-owned organizations and
 sinesses. With respect to his imprisonment, the evidence in the record
 arly shows that the first arrest took place on the order of the First
  irean State Commissioner (Prime Minister), as confirmed by a letter
 ted 4 July 1988, sent to the President of the Zairean Judicial Council
 d signed by the First State Commissioner (a letter relied on by both
 rties and appearing at Annex 15 of Guinea’s Observations on the Pre-
minary Objections, dated 7 July 2003). The arrests in 1995-1996 were
 o ordered by the executive power, for the purposes of implementing

                                                                      179

  expulsion decree prepared by the Prime Minister. Thus, it is clear
at Mr. Diallo’s first detention, like his second, was in fact part of
ministrative rather than criminal proceedings : both were ordered by an
ecutive power overstepping its authority, the only other occasional
volvement being on the part of the prosecutor, who, as we know, is
 der the direct authority of the executive power.
In substance or materially, there is very little difference between the
o situations : both involve the same person, who, for the same reasons
d at distinct times, finds himself the victim of arbitrary arrests and
tentions ordered by a First State Commissioner or Prime Minister.
 cordingly, Guinea’s claim relating to the imprisonment of 1988-1989
s sufficiently close links to the principal claim and, far from modifying
e subject-matter of the Application, simply completes the chronological
ain of violations of Mr. Diallo’s rights. For that reason, it satisfies the
nditions for it to be declared admissible.
Consequently, and to paraphrase what was said by the Court in the
se concerning Territorial and Maritime Dispute between Nicaragua and
onduras in the Caribbean Sea, the claim relating to the detention of
88-1989 is implicit in the question which is the subject-matter of Guin-
 s Application, that is, the strategy of arbitrary imprisonment used by
e Respondent against Mr. Diallo, and the violation of his human rights
 a direct result of that strategy. The facts relating to 1988-1989 clearly
d not transform the nature of the dispute submitted to the Court.

 It is regrettable that in this case the Court departed from its established
  isprudence relating to new claims, which has attached less importance
  formal requirements. For example, in the case concerning the Dispute
garding Navigational and Related Rights (Costa Rica v. Nicaragua), in
hich Costa Rica failed to include in its Application its claim relating to
hing — only raising this later in its Memorial —the Court considered
at :
   “given the relationship between the riparians and the river and the
   terms of the Application, there is a sufficiently close connection
   between the claim relating to subsistence fishing and the Applica-
   tion, in which Costa Rica, in addition to the 1858 Treaty, invoked
   ‘other applicable rules and principles of international law’” (Judg-
   ment, I.C.J. Reports 2009, p. 264, para. 137).
In my view, the link between the arrest of 1988-1989 and the arrest of
95-1996 is as close as, and even closer than, the link between fishing
 d navigational rights. Guinea’s claim relating to the detention of 1988-
89, although new, does not seem to contradict the procedural rules
 verning the Court or the interpretation that the Court gives to those
 es in the decision cited above. Therefore, Guinea’s claim relating to
e unlawfulness of Mr. Diallo’s arrest and detention in 1988-1989 is
erely an addition to the material facts and the continuum of unlawful
ts of which the Respondent is accused, and the Court should have

                                                                        180

ken that continuum and those facts into consideration. Since this was
t the case, I had no choice but to vote against point 5 of the operative
rt of the Judgment.


            2. MR. DIALLO’S DIRECT RIGHTS AS ASSOCIÉ IN
              AFRICOM-ZAIRE AND AFRICONTAINERS-ZAIRE

    2.1. The Nature and Extent of the Stake Held and Managed
               by Mr. Diallo in the Two Companies
 It is first necessary to recall the nature and extent of the stake held and
anaged by Mr. Diallo in the two companies (Africom-Zaire, hereinafter
Africom”, and Africontainers-Zaire, hereinafter “Africontainers”), in
 der to better understand the factual and legal implications of that situ-
 on.
 Although the Articles of Incorporation of Africom, which was founded
 1974, have not been produced by either the Applicant or the Respond-
 t, its legal existence is evidenced by a number of other documents, in
 rticular the Articles of Incorporation of the second company founded
  Mr. Diallo, Africontainers. In fact, it is the notarial act of 18 Septem-
 r 1979 on the Articles of Incorporation of Africontainers (Memorial of
uinea, Ann. 1) which shows that this new company was initially founded
 th three associés : two physical persons (Mr. Kibeti Zala of Guinean
 tionality and Mrs. Dewast of French nationality) and one legal person,
 ricom, of which it is stated that :
   it is entered in the Kinshasa Register of Companies under No. 80,427 ;

  it has its administrative seat at the address given ;
  and, finally, it is represented by its gérant, Mr. Diallo, of Guinean
  nationality.
That same document states that Africom holds 30 per cent of Africon-
 ners’ parts sociales.
It is thus through this notarial act of 18 September 1979 that we have
me information regarding Africom in the present case and confirma-
 n of its status as a société privée à responsabilité limitée in accordance
th Congolese law.
It is by means of another notarial act concerning Africontainers of
  April 1980 that we learn of a substantial change in the share capital
 tribution of this company, with Africom and Mr. Diallo becoming its
 e shareholders. From this date, Africontainers has only two associés : a
 al person, Africom, holder of 60 per cent of the parts sociales ; and a
 ysical person, Mr. Diallo, holder of the remaining 40 per cent.
r. Diallo is also appointed gérant of Africontainers in place of its pre-
ous gérant, Mr. David, of French nationality.



                                                                        181

As for Africom’s activities, evidence of those through the 1980s is pro-
ded by orders, correspondence with several public and private Congo-
 e business partners in the period 1983 to 1996 concerning unpaid
bts, in particular, those of the Congolese State, and judicial decisions
 ating to various disputes.

 In the absence of Africom’s Articles of Incorporation, it emerges from
e notarial acts referred to above that Africom would have had the
  tus of a société privée à responsabilité limitée under Congolese law. In
actice, however, it would appear to have become a one-person com-
 ny, inasmuch as Mr. Diallo was apparently the sole associé.
 Africontainers — which was founded as a classic société à responsabilité
mitée, with three associés — evolved into a company with two associés
hich also appears to be a one-person company, since the division of its
ares is essentially a fiction. The fact is that, besides Mr. Diallo, who
 lds 40 per cent of the shares, the other majority shareholder is Afri-
 m, which is itself represented by Mr. Diallo alone. This means that he
 ultimately the one and only associé of both the companies involved in
e present case : Africom and Africontainers. The end result is that,
hile in strictly legal and formal terms, Mr. Diallo is not the only legal
socié in Africontainers, he does in practice become so, because there is
 ly one reality behind the other legal associé (Africom) : Mr. Diallo.
  is is, furthermore, what the Court states in paragraph 114 of the Judg-
ent, observing that “Mr. Diallo was, both as gérant and associé of the
 o companies, fully in charge and in control of them”.

There is such interpenetration or osmosis between Mr. Diallo and his
o companies, in both fact and in law, that it is very difficult to separate
em, and this situation undoubtedly has a bearing on the attempts to
 ablish Mr. Diallo’s direct rights for the purpose of settling this dispute.
 ere are two possible solutions :
  either we remove the corporate veil to consider the economic and
  social reality and accept that Mr. Diallo actually holds all the parts
  sociales as an individual and, for that reason, the damage inflicted on
  that holding as a whole necessarily affects his direct rights in one way
  or another ;
  or we maintain the illusion and fiction of a distinction between the
  parts sociales belonging to Africom and those belonging to Mr. Diallo
  as an individual ; even in this case, Mr. Diallo’s parts sociales repre-
  sent a corpus of direct rights, which he is entitled to assert if they
  have been infringed by the actions and omissions of the Congolese
  authorities.

            2.2. The Value of Mr. Diallo’s Parts Sociales
The value of Mr. Diallo’s parts sociales clearly depends on the business
tivity of the two companies in which he is ultimately the sole share-

                                                                        182

 lder. The two Parties’ accounts of that activity are as incompatible as
ey are improbable. The business situation was neither as thriving as the
pplicant claims, nor in a state of bankruptcy, as the Respondent alleges.
  close analysis of the Parties’ arguments reveals that the disparity in
eir assessments of the situation is in part due to the fact that often the
 rties are referring to different periods in the lifetimes of these two com-
 nies : the Applicant focuses on the decade of the 1980s and the start of
e 1990s, during which time there was clearly genuine and significant
 siness activity ; whereas the Respondent focuses on the mid-1990s,
hen business activity had undoubtedly declined for a variety of reasons,
 ked as much to the shrinking of the Congolese economy as to the dif-
 ulties and refusals encountered by the two companies when they tried
  recover the debts owed to them by taking their case to the relevant
 thorities and to the competent courts.
 Furthermore, the documents which have been produced do not give
 ywhere near the level of information that is required for a truly satis-
ctory assessment of business activity. Mr. Diallo’s expulsion has clearly
 evented him from having access to the relevant accounting documents,
 d the Applicant has only been able to supply a limited number of
 cuments that allow a very approximate assessment of the two compa-
es’ activities. Although these documents do not provide an adequate
 sis for a precise valuation of all the companies’ assets and of the debts
wed to them by various operators (the Congolese administration and
ongolese public companies : Gécamines, Zaire Fina, PLZ and Zaire
 ell) — which they were trying to recover — they do, however, provide
basis for a partial evaluation of those assets. Account should also be
ken of the refusals of the various Congolese debtors to honour the
 bts owed to the companies, and of the interference from the Congolese
 thorities to prevent or defer their recovery ; a huge amount of energy
  s required over the years from the manager of the two companies in
 der to overcome the obstacles caused by those actions, and it is evident
at this had an adverse effect on the two companies’ business activities.

The Respondent rejects most of the assessments which have been pro-
 ced of the debts owed by the public operators, but its rejections are
erely assertions, which are very rarely backed up with evidence ; it goes
  further than to claim that there is no reliable basis for the amounts,
at they are exaggerated or fanciful, even when they have been acknowl-
ged by the authorities in question or confirmed by the Congolese
urts. While it is possible that some of the estimates are questionable or
 ficult to believe, further solid and persuasive information should have
en produced in support of the claims, which are presented merely as
egations without any compelling evidence.
It is clear from the written pleadings and oral arguments of the Parties
at Africom and Africontainers have ceased their activities, but the
 rties disagree on the dates of that cessation and on whether these com-
 nies are still in existence. From the information produced to date, it is

                                                                        183

difficult to determine the exact date of the cessation of business activi-
s as it is to work out the exact legal situation of the two companies.

 As far as the activities of the two companies are concerned, they
perienced — like others operating in Zaire — the consequences of the
 ious political, economic and monetary difficulties which affected
e country at the start of the 1990s and which were the subject of an
arming report by the Congo Central Bank (Counter-Memorial of the
RC, Ann. 2) ; that there was a decline in their activities is therefore
 t unusual, and it is understandable that such circumstances, linked to
e general economic conditions, are not normally attributable to the
 thorities, as the Permanent Court of International Justice stated in the
 car Chinn case (Judgment, 1934, P.C.I.J., Series A/B, No. 63, p. 88).
 e fact remains that these difficulties were bound to have been aggravated
  an unparalleled extent by Mr. Diallo’s expulsion at that critical time,
hich resulted in the destabilization of the two companies ; since that
stabilization has continued ever since, it is clear that no company can
uly continue to exist after a period of inactivity of almost 15 years. All
e more so since both companies are directly and intimately linked to
e person of Mr. Diallo, who is both their sole associé and only gérant.
  erein lies the special and distinctive nature of the present case, which
ecludes us from dealing with it in the same way as other cases previ-
 sly brought before the Court, such as the Barcelona Traction case or
e case concerning Elettronica Sicula. I will come back to this special
 ture and the consequences deriving from it in due course.

As far as legal existence is concerned, this can, of course, persist ;
 wever, as we shall also see in due course, it is unrealistic to insist on a
rmal act and to claim that the two companies continue to exist as long
 their legal demise has not been recorded in proper legal form, that is
  say, through their official dissolution and complete liquidation.
de facto situation may lead to consequences which constitute a sort of legal
mise, even if the latter is not recorded by a formal act.


      2.3. Mr. Diallo’s Rights as Associé in the Management
                and Operation of His Companies
Mr. Diallo’s expulsion cannot have been without effect on the rights he
 lds or their exercise, as the only associé able to manage and operate the
 o companies. That is clear from both the legal and factual elements
rrounding his right to convene, take part in and vote at any general
eeting.
First, in respect of the right to convene general meetings, a single point
  law opposes the two Parties : whether this right belongs solely to the
mpany, as the Respondent claims, or whether it is also a right of the
sociés. Reference should therefore be made to Congolese law and more

                                                                        184

ecifically to the provisions of Article 83 of the Decree of 27 February
87, which states :
    “The management and the auditors, if any, may convene a general
  meeting at any time.
    They must convene a general meeting at the request of associés
  holding one fifth of the total number of shares.
    If the management takes no action on this request within a rea-
  sonable time, the meeting may be ordered by the court.”
In the light of Article 83, it becomes clear that, while the decision to
nvene a general meeting is incumbent upon the gérant and the auditors
ara. 1), shareholders also have the right to request that a general meet-
g be convened if they hold a fifth of the total number of shares
ara. 2). Such a request translates into an obligation for the gérant and
e auditors, who are required to act upon it.
In this case, given that Mr. Diallo, if not the sole associé, personally
 lds more than a fifth of the total number of shares, he has the right to
nvene a general meeting. Furthermore, since he is in fact the sole share-
 lder, that right becomes a sort of monopoly, the violation of which
oduces a right of action, as the Court pointed out in the Barcelona
action case :
    “It is well known that there are rights which municipal law confers
  upon the [shareholders] distinct from those of the company, includ-
  ing the right to any declared dividend, the right to attend and vote at
  general meetings, the right to share in the residual assets of the com-
  pany on liquidation. Whenever one of his direct rights is infringed,
  the shareholder has an independent right of action.” (Barcelona
  Traction, Light and Power Company, Limited (Belgium v. Spain),
  Second Phase, Judgment, I.C.J. Reports 1970, p. 36, para. 47.)

I would note that the list given by the Court concerns the most obvi-
 s rights and that it is not exhaustive ; this is confirmed by the Inter-
tional Law Commission in the commentary on Article 12 of its draft
 ticles on Diplomatic Protection of 2006, in which it makes reference
 the Court’s position, stating that it is left to courts to determine, on
e facts of individual cases, the limits of such rights, but that care
ould be taken to draw clear lines between shareholders’ rights and cor-
 rate rights, particularly in respect of the right to participate in the
anagement of corporations (Report of the International Law Commis-
 n, 2006, p. 68).
As regards the right to attend and vote at general meetings, Mr. Dial-
 s expulsion surely makes his attendance impossible. Although he has
e option of appointing a proxy to represent him, this solution does not
eclude a violation of his right to attend in person.

In the Judgment, the Court states that, although Mr. Diallo has been

                                                                     185

evented from taking part in person in any general meeting, because of
  expulsion, he has not been prevented from taking action to convene a
neral meeting (paragraph 121), or from being represented at a general
eeting by a proxy (paragraph 123), and it concludes from this that the
pulsion did not therefore infringe his rights as associé. Thus, while
knowledging that Mr. Diallo has been hindered, the Court takes the
 w that such hindrance “does not amount to a deprivation of his right
 take part and vote in general meetings” (paragraph 126 of the Judg-
ent). The Court further asserts that the fact that no general meeting has
en convened, nor any attempt made to convene one, confirms that
ere has been no deprivation of this right. The paragraphs of the Judg-
ent on this point, as on certain other points, contain a series of formal
 d abstract deductions which fail to take account of the reality of events
 d lack conviction.
Moreover, the Court recognizes that the situation in relation to
r. Diallo’s rights is highly unusual, and it attempts to explain this in
neral and succinct terms in paragraph 115, stating that, while it may
 pear artificial, it is brought about by the distinction which has to be
ade and which must be strictly maintained between the rights of the
areholder and the rights of the companies, in accordance with the juris-
udence of the Barcelona Traction case and the Judgment of 24 May
07 on the preliminary objections in this case.
It is difficult to endorse such an approach, and in particular the conclu-
 n, according to which the protection of a right is guaranteed only if its
ercise is completely precluded, not infringed. If we opt for a strictly lit-
al and formalistic analysis of the texts, that reasoning appears to be
rfectly logical. But it is a reasoning based on a social model which pre-
mes the existence of several shareholders, or at least more than one,
 that the impeded shareholder can take action to ensure that the gen-
al meeting is convened and takes place. Such a model, however, cannot
mply be transposed and applied in a mechanical fashion to the present
uation, which involves small companies that have become de facto
 e-person businesses.
The two companies at issue in the present case are not multinational
 sinesses with subsidiaries or branches ; they do not have multiple
ecutives to whom the management and decision-making powers can be
trusted so as to ensure their smooth running. They are companies of
 ginally two or three associés working with a very small number of
ople for ancillary operations, and directly managed and controlled by
 e person : Mr. Diallo. In addition, these companies operate exclusively
 an African country where it is known that the size of the personal
twork determines the success of a business. Consequently, this means
at any hindrance affecting the sole executive and manager of the two
mpanies — and a fortiori any preclusion of activity — has a direct and
vastating effect on their operation and places them in a precarious
uation, which the Respondent itself describes as quasi-bankruptcy.
  the present case, it also means that to convene and hold a general

                                                                        186

eeting without Mr. Diallo not only seems somewhat unusual, but quite
conceivable.


 To fully understand this, let us imagine the abstract and formal sce-
 rio in which Mr. Diallo would convene an Africontainers general meet-
g, from Guinea, and how those events would unfold. He would send
 e notice of meeting to Mr. Diallo — that is, to himself — as an associé
 the company, and another to the second associé, Africom, whose only
ecutive is none other than Mr. Diallo. He would therefore simultane-
 sly send and receive two notices of meeting, which he is unable to hon-
 r in person, because he is forbidden from entering Congolese territory.
is difficult to accept that such a situation is normal ; rather, it should be
knowledged that there is a somewhat surreal aspect to this scenario,
hich nevertheless seems to be endorsed by the argument and reasoning
 vanced in this Judgment.
 Although it is theoretically possible to appoint two proxies, one for
 ricom and the other for himself, the fact still remains that there has
en a clear breach of Mr. Diallo’s right to perform in person all the acts
hich a shareholder, and a fortiori a gérant, are entitled to perform. Fur-
ermore, supposing still that a general meeting were to be convened and
ld without Mr. Diallo, we may ask ourselves how two mere proxies
ould be able to deliberate on the activities of two companies about
hose operation and management they are largely ignorant, since these
e directly and intimately linked to the individual actions of the person
ho is not permitted to attend the meeting. Moreover, reasonably, it is
 ficult to imagine how the two companies can operate normally when
eir only shareholder finds himself stripped of all his rights and depend-
t solely on proxies. Finally, under these circumstances it is somewhat
 ange to say the least to assert that Mr. Diallo has not been precluded
om exercising his rights as associé.


                        2.4. Mr. Diallo’s Rights
            relating to the Management of the Companies
According to Article 65 of the 1887 Decree, “[g]érants shall be
 pointed either in the instrument of incorporation or by the general
eeting”. Strictly speaking, the act of appointing a gérant is neither a
 ht of the company nor an absolutely individual right ; it is a collective
t, a concept whose definition, characterization and situation in the legal
ocess has given rise to debates within the doctrine of civil law (Cf.
  Roujou de Boubée, Essai sur l’acte juridique collectif, Paris, LGDJ,
61, and A.-L. Pastré-Boyer, L’acte juridique collectif en droit privé
 nçais. Contribution à la classification des actes juridiques, Presses Uni-
rsitaires d’Aix-Marseille, 2006). It is an action taken by a group of per-
ns, who may or may not have legal personality and, in the case of Afri-

                                                                         187

ntainers, the gérant would normally be appointed by the associés in
neral meeting, with each of them participating in the vote ; although the
t of appointment is a collective one, participation in the vote is very
uch an individual right of each associé, the violation of which may give
e to redress, as I have indicated above.
In any event, in the present case, as Mr. Diallo has become the sole
areholder in the two companies, the collective right has in practice
come an individual right. However, he was precluded from exercising
at right, i.e., his right to participate in the vote in person, by his expul-
 n, while the option of being represented by a proxy poses the problems
 cussed above. By depriving Mr. Diallo of the right to participate in
rson, there was indisputably a direct infringement of his right as asso-
  to participate in any collective appointment of a gérant, who could be
r. Diallo himself.
Preventing Mr. Diallo from being physically present at the company’s
ministrative seat and the place where the general meetings are held is
 o an infringement of his right to be a candidate for the post of gérant
d, a fortiori and more importantly, to act as gérant.
It seems that, at one point, a Mr. N’Kanza was charged with carrying
 t certain functions on behalf of Africontainers. However, there is much
 certainty surrounding both the way in which he was appointed and the
act role assigned to him. The only document produced relating to his
pointment is a mention of his name in a letter from an attorney dated
  February 1996, even though the appointment of the gérant is legally
 rticle 65 of the 1887 Decree) and statutorily (Article 14 of Africontain-
 ’ Articles of Incorporation) incumbent on the general meeting of the
mpany. The general meeting appointed Mr. David as gérant at the
nstitutive meeting of 18 September 1979 ; later, an extraordinary gen-
al meeting of 18 April 1980 replaced Mr. David with Mr. Diallo, who
ntinues to hold that role, since he was appointed for an indefinite
riod and has never been replaced.

No serious evidence has been submitted in support of the claim that a
rant was properly appointed. The person presented as such, Mr. N’Kan-
  undoubtedly represented Mr. Diallo, who was absent from the Congo
ainst his will, for a certain time for some very limited purposes, but
at by no means makes him gérant of Africontainers in the legal and
 tutory sense. At most, it could perhaps be argued that he possibly held
e role partially and provisionally because of the absence of the legal
d statutory gérant, an absence caused by the Congolese authorities.


           2.5. Mr. Diallo’s Right to Oversee and Control
Does the right to oversee and control belong to the associés, or is their
 e confined to appointing statutory auditors [commissaires], who alone
e empowered to oversee and control ? The answer to this question can

                                                                         188

 found in the provisions of Article 71 of the 1887 Decree, which sets
t two possibilities depending on the number of associés :
  if the number of associés is greater than five, the right belongs to the
  auditors appointed by the associés (Art. 71, paras. 1 and 2, and
  Art. 72) ;
  if the number of associés is fewer than five, the appointment of audi-
  tors is not compulsory and Article 71, paragraph 3, in particular,
  states that “each associé shall have the powers of an auditor” (empha-
  sis added). In the present case, this second possibility applies, at least
  for Africontainers, which has only two associés (Africom, represented
  by Mr. Diallo, and Mr. Diallo himself). The law is sufficiently clear
  for it to be established, in this case, that the power to oversee and
  control is recognized as a power or right of the associés.

Nevertheless, one question may arise : does an associé who exercises
 s right to oversee and control become an organ of the company dis-
 ct from his position as associé, or does he still remain an associé ? We
 ow that a single person or a single organ may exercise two different
nctions, on the basis of the well-known principle of “role splitting”
édoublement fonctionnel]. To take the example of a company which is
 liged to appoint auditors, if an associé is appointed as an auditor, he
ll fall under the “role-splitting” heading, since he will exercise quite
parately his rights as associé and his rights as auditor, the latter estab-
hing him as an organ of the company. This scenario is therefore fairly
sy to understand and explain.

 It would be tempting to deduce that the same is true for a company
hich has not appointed auditors and in which each associé has the right
 oversee and control, in addition to the rights he holds as associé. How-
er, it would be wrong to draw that conclusion, because, according to
e provisions of Article 71, paragraph 3, these two situations are not the
me : Article 71, paragraph 3, does not say that each associé obtains the
  tus of auditor, thereby becoming an organ of the company, as in the
st scenario ; it clearly states that each associé “[has] the powers” of an
 ditor. This is not simply a grammatical or lexical nuance, but a sub-
  ntive difference which goes to the very heart of the status of associé
 d that of auditor :

  in one case, the associé is appointed as auditor, and this appointment
  therefore establishes him as an organ of the company in a status dis-
  tinct from his status as associé ; thus, to carry out the role fully, when
  acting as auditor he has to set aside his status as associé and put on
  his auditor’s hat, so to speak ;

  in the other, there is no such distinction : the associé simply acquires,
  by operation of law, additional rights which allow him to oversee and

                                                                        189

  control the management of the company as associé by exercising
  those new rights ; the notion of auditor is therefore subsumed into
  that of associé.
 To sum up, we may also say that the first scenario involves a change in
 tus and the establishment of a new organ, whereas the second only
volves new rights being added to those of the associé. Further, in the
esent case, the fact that Mr. Diallo is ultimately the sole associé results
 a somewhat unusual accumulation of roles, since he is at the same time
rant and auditor of Africontainers. This multiplicity of roles, far from
ndering the consequences of the expulsion meaningless, invites us to
ake a distinction between, on the one hand, the rights of the gérant
hich are those of an organ of the company and therefore do not fall
thin Mr. Diallo’s direct rights capable of being covered by diplomatic
otection (Judgment of the Court of 24 May 2007), and, on the other,
e rights of the associé to oversee and control, which are direct rights
 d covered by diplomatic protection.

6. Mr. Diallo’s Right to Liquidate the Companies and to Realize
                     Their Remaining Assets
 Under Article 99 of the above-mentioned 1887 Decree, it is the general
eeting that decides to dissolve the company and to realize its remaining
sets. This is another of the collective acts which I mentioned earlier,
 d to which the same analysis and the same conclusion may be applied.
 e decision to liquidate is taken by the associés at the general meeting,
th each of them participating in the vote ; participation in the vote is an
dividual right belonging to each associé and, consequently, its infringe-
ent may give rise to recourse against those responsible for that viola-
 n.
 Mr. Diallo’s expulsion did indeed affect the gérant, an organ of both
mpanies, of whom it is alleged that his presence and conduct were
reatening Zairean public order ; through the same person, however, it
 ected not only the gérant, but also the associé overseeing and control-
 g the companies. Although his activities as gérant are tied to the com-
 nies and excluded from the scope of the present case by the Judgment
 24 May 2007, his other activities as associé constitute Mr. Diallo’s
 ect rights, and he may assert those rights and request the implementa-
 n of ways and means to protect them, including diplomatic protection
om Guinea.

               2.7. The Issue of Indirect Expropriation
                        and Its Consequences
We know that through the decisions of several legal bodies (courts
 der the aegis of ICSID or the International Chamber of Commerce,
e Iran-United States Tribunal, the Inter-American Court of Human
ghts, the European Court of Human Rights, etc.), and through doctri-

                                                                       190

 l studies (from an abundance of literature I cite here in particular :
   Dolzer, “Indirect Expropriation of Alien Property”, ICSID Review-
 reign Investment Law Journal, 1986, p. 33 ; A. K. Hoffmann, “Indirect
  propriation”, in A. Reinisch (ed.), Standards of Investment Protection,
xford University Press, 2008, p. 151 ; Y. Nouvel, “Les mesures équiv-
ant à une expropriation dans la pratique récente des tribunaux arbi-
  ux”, RGDIP, 2002, p. 79 and B. Stern, “In Search of the Frontiers of
 direct Expropriation”, in Contemporary Issues in International Arbi-
  tion and Mediation : The Fordham Papers, 2007, 2008, p. 29), the rules
  international law concerning expropriation have developed so as to
mbody, after a period of some controversy, the notion of indirect expro-
  ation.
 In the present case, each of the various measures taken against
 r. Diallo (breach of contract, interrogation and arrest, obstruction and
 usal to pay debts, denial of justice, expulsion) does not individually
 nstitute an expropriation measure. However, when taken together and
 pped off by the expulsion, they have had an equivalent effect, which
 ows us to speak of indirect expropriation. Mr. Diallo’s property rights
 d, more specifically, his parts sociales were not directly affected by
 ch of these measures, but they were jeopardized by the fact that their
 lder was materially and legally unable to carry out the necessary acts
  management in order to safeguard them and, more importantly, to
ake them profitable. He became the proprietor of companies which
 ve been turned into empty shells with the passing of time.

 Having become the sole associé, whether directly or indirectly, and
cause the situation has led to the disappearance or quasi-disappearance
  the companies, Mr. Diallo’s personal assets have borne the brunt of
e entire injury suffered by his companies. For this reason, there is a
 ar infringement of his rights as associé as they have been defined and
thin the limits imposed by the Court’s Judgment on the preliminary
 jections of 24 May 2007. To this I would add that the disappearance or
 asi-disappearance of the two companies prevents them from pursuing
e appropriate remedies which would enable them to assert their rights.
 is raises an important question which merits further explanation.
 The Court has already addressed the issue of the disappearance of a
mpany in the Barcelona Traction case, where it listed a number of ele-
ents or criteria that had guided its reasoning. The present case offers
e Court the opportunity to shed more light on its reasoning by further
 rifying the elements and criteria put forward previously.
 We know that, by a letter of 31 January 2007, the DRC informed the
ourt that Africom had ceased all its activities in the mid-1980s, which
pposedly led to it being struck off the Trade Register (paragraph 22 of
e Judgment of 24 May 2007). At the time, this was a new piece of infor-
ation, which came to light after the close of the oral proceedings on the
eliminary objections ; it is likely to have a direct bearing on the ques-
 n of diplomatic protection of associés, which would then be dealt with

                                                                     191

 a different context from the narrower one that was adopted in the pre-
ous Judgment.
 Indeed, the terms of the Respondent’s letter confirmed the situation in
actice not only of Africom, but also of Africontainers, since, as I have
 eady noted, companies that have been inactive for almost 15 years
996-2010) have in practice ceased to exist. That requires us to examine
e nature of this disappearance, which creates a new situation in which
  s no longer possible for one or both of the companies to assert their
 hts directly themselves, and thus to defend indirectly the rights and
 erests of their sole associé. The fact that no further action is possible
rough the company would deprive the sole associé of any remedy, if he
 re denied diplomatic protection by Guinea ; we would be faced with an
 tcome which is not only contrary to fairness, but also to the funda-
ental principles governing due process and human rights. This problem
 s been a concern for the Court, the doctrine and the International Law
ommission and it is useful to recall it briefly in order to understand its
 nificance.

In the Barcelona Traction case, the Court recalled a first exception to
e classic rule of diplomatic protection in paragraph 64, in which it
 tes that :
     “The Court will now consider whether there might not be, in the
   present case, other special circumstances for which the general rule
   might not take effect. In this connection two particular situations
   must be studied : the case of the company having ceased to exist and
   the case of the company’s national State lacking capacity to take
   action on its behalf.” (Barcelona Traction, Light and Power Com-
   pany, Limited (Belgium v. Spain), Second Phase, Judgment, I.C.J.
   Reports 1970, p. 40, para. 64 ; emphasis added.)
It then analysed this situation in paragraphs 65 to 68. Although in that
se the Court concluded that the company had not disappeared and
at, on those grounds, invoking this exception would not be pertinent to
e case, we can infer from the Court’s reasoning that, if the disappear-
ce had been established, there would be a situation in which the excep-
 n would be taken into consideration. Thus the Court clearly indicates
 paragraph 66 of the Judgment that :
   “in the event of the legal demise of the company . . . the shareholders
   [are] deprived of the possibility of a remedy available through the
   company ; it is only if they became deprived of all such possibility
   that an independent right of action for them and their government
   could arise” (ibid., p. 41, para. 66).
In his separate opinion appended to the Judgment, Judge Fitzmaurice
arly identified the problem when he evoked a situation whereby a com-
ny is :
   “incapable de facto of protecting its interests and hence those of the

                                                                      192

   shareholders. Clearly in this type of case no intervention or claim on
   behalf of the company as such can, in the nature of things, be
   possible at the international level, since the company has local not
   foreign nationality, and since also the very authority to which the
   company should be able to look for support or protection is itself
   the author of the damage . . . The efficacity of the corporate entity
   and its capability of useful action has broken down, and the shareholders
   become as it were substituted for the management to protect the
   company’s interests by any method legally open to them.” (I.C.J.
   Reports 1970, separate opinion of Judge Fitzmaurice, p. 72, para. 14 ;
   footnote not included.)

In so far as it is confirmed in the present case that one or both of the
mpanies have disappeared, we have the situation of the first exception
nsidered by the Court, which opens the way to diplomatic protection.
 is viewpoint, widely accepted within the doctrine, is also taken up in
e draft Articles adopted by the International Law Commission in 2006
 a first exception to the general rule of diplomatic protection, drawing
  the Court’s position. According to Article 11 of the draft Articles :

     “The State of nationality of shareholders in a corporation shall
   not be entitled to exercise diplomatic protection in respect of such
   shareholders in the case of an injury to the corporation unless :
   (a) the corporation has ceased to exist according to the law of the
        State of incorporation for a reason unrelated to the injury.”
 In the present case, it does indeed seem as though we are dealing with
ch a situation, and even though many of the details remain unclear, it
ould only be a matter of determining whether the companies have effec-
 ely ceased to exist, when and how. The fact remains that this situation
ould have been clarified by the Court.
 Factually, the Parties are agreed that the companies have ceased to
  st, because they have been inactive since their gérant was expelled.
  ey disagree on the dates on which the companies effectively ceased to
  st and, in particular, on the issue of their legal existence, this latter
 int requiring us to consider how things stand.

We know that in the Barcelona Traction case, the Court examined the
ue of the disappearance of a company and indicated the reasoning to
 followed in order to determine whether or not a company has ceased
 exist, adopting an approach considered to be stricter than that which
eviously prevailed, as the International Law Commission recalled in its
mmentary on Article 11 (Report of the International Law Commision,
06, p. 62). The Court’s position is clear from paragraphs 65, 66 and 67
 the Judgment, the relevant excerpts of which state :


                                                                        193

     “65. . . . There can, however, be no question but that Barcelona
  Traction has lost all its assets in Spain, and was placed in receiver-
  ship in Canada, a receiver and manager having been appointed. It is
  common ground that from the economic viewpoint the company has
  been entirely paralyzed. . . .
     66. It cannot however, be contended that the corporate entity of
  the company has ceased to exist, or that it has lost its capacity to
  take corporate action. It was free to exercise such capacity in the
  Spanish courts and did in fact do so. It has not become incapable in
  law of defending its own rights and the interests of the shareholders.
  . . . Only in the event of the legal demise of the company are the
  shareholders deprived of the possibility of a remedy available through
  the company ; it is only if they became deprived of al1 such possibil-
  ity that an independent right of action for them and their govern-
  ment could arise.
     67. In the present case, Barcelona Traction is in receivership in
  the country of incorporation. Far from implying the demise of the
  entity or of its rights, this much rather denotes that those rights are
  preserved for so long as no liquidation has ensued. Though in receiver-
  ship, the company continues to exist. Moreover, it is a matter of
  public record that the company’s shares were quoted on the stock-
  market at a recent date.” (I.C.J. Reports 1970, pp. 40-41.)
How do these criteria apply to the present case ? A side-by-side com-
rison of Barcelona Traction’s situation and that of Mr. Diallo’s com-
nies is sufficient for the following conclusions to emerge quite clearly :

 firstly, although Barcelona Traction had ceased to exist in the place
 of its activity (Spain), it had not ceased to exist in the place of its
 constitution (Canada) ; Mr. Diallo’s two companies, on the other
 hand, have ceased to exist de facto in the single place of their activity
 and constitution (DRC), because of the actions of the Congolese
 authorities ;
 secondly, Barcelona Traction had not become incapable in law of
 defending its own rights and the interests of its shareholders, and the
 receiver appointed by the Canadian courts was able to take all appro-
 priate remedies ; according to the evidence, however, both Mr. Dial-
 lo’s companies have become incapable of defending themselves,
 because the Congolese authorities have made it impossible for their
 gérant to take action, materially or legally.
On the basis of all these elements of fact and law, and contrary to the
uation in the Barcelona Traction case (para. 68 of the 1970 Judgment),
the present case the conditions seem to have been met to allow Guinea
exercise its diplomatic protection on behalf of the associé, Mr. Diallo,
w the sole holder of shares in the companies (the corporate veil having
appeared), while at the same time abiding by the Judgment of 24 May
07 on the preliminary objections.

                                                                      194

                     3. THE RIGHT TO REPARATION

 Naturally, I agree with the Court’s findings on the human rights vio-
 ions suffered by Mr. Diallo and the need for compensation in accord-
 ce with the conditions stated in the operative part of the Judgment ;
 wever, I believe that the Court could have reached the same conclu-
 ns on the identical violations which took place in the period prior to
 95-1996. On the other hand, for the reasons set out above, which show
at Mr. Diallo has been the victim of material and moral injury as a
 ult of the various violations of his human rights, as well as of his rights
 associé, I cannot subscribe to the Court’s very restrictive finding which
cludes any violation of Mr. Diallo’s rights as associé and thereby pre-
udes any reparation under that head.

                                            (Signed) Ahmed MAHIOU.




                                                                        195

